PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-281



In re:    TERRENCE LEROY WRIGHT, a/k/a Terrence Wright El,

                 Movant.



                On Motion for Authorization to File a
                  Second or Successive Application.


Argued:    May 12, 2016                     Decided:    June 21, 2016


Before KEENAN, FLOYD, and THACKER, Circuit Judges.


Motion denied by published opinion.     Judge Thacker wrote the
opinion, in which Judge Keenan and Judge Floyd joined.


ARGUED: Christopher Ryan Ford, MAYER BROWN LLP, Washington,
D.C., for Movant. Jess D. Mekeel, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Respondent. ON BRIEF: Roy
Cooper, Attorney General of North Carolina, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Respondent.
THACKER, Circuit Judge:

              North    Carolina        state     prisoner        Terrence    Leroy      Wright

moves    this       court       for   authorization           to    file     a    second      or

successive application for habeas corpus relief.                             See 28 U.S.C.

§   2244(b)(3).           His    proposed       application        is   styled     as   a    “28

U.S.C.    §   2241”       petition     and     challenges        the    execution       of   his

sentence, rather than the validity of his underlying conviction

and sentence.

              In    his     opening     brief,       Wright      asks   us   to     deny     his

motion as unnecessary.                He claims that his proposed application

properly arises under § 2241, not § 2254, and therefore, he is

not     required      to     seek     authorization           to    file     a    second      or

successive application.               In any event, Wright submits that if he

is required to seek authorization, his claims are not “second or

successive.”        We disagree on both counts and deny the motion.

                                                I.

                      Factual and Procedural Background

              Wright was convicted in North Carolina Superior Court

of first-degree burglary and second-degree murder.                               On April 11,

1996,    he   was     sentenced       to   30       years   of     imprisonment      for     the

burglary conviction.             On February 4, 1997, he was sentenced to a




                                                2
term of life imprisonment for the murder conviction. 1                             After an

unsuccessful direct appeal in North Carolina, in December 1998,

Wright     was    sent    to      South   Carolina        to     face    separate      state

criminal charges.           In March 1999, he was convicted of murder,

burglary,        criminal      sexual      conduct,        and     grand        larceny   in

Charleston County, South Carolina.                        Wright returned to North

Carolina    to    serve     his    sentences        for   the    crimes    he     committed

there, and South Carolina placed a detainer on him.

             After       Wright     exhausted        his       state     post-conviction

remedies, he filed his first federal habeas petition pursuant to

§ 2254 in August 2007, raising 16 claims varying from alleged

double     jeopardy      violations       to   improper        conduct     by    the   trial

judge.     The district court dismissed the petition as untimely.

See Wright-Bey v. N. Carolina, No. 2:07-cv-17, 2007 WL 2583400,

at *1 (W.D.N.C. Sept. 7, 2007).                    Wright appealed, but we denied

a certificate of appealability (“COA”) and dismissed the appeal.

See Wright-Bey v. N. Carolina, 268 F. App’x 266 (4th Cir. 2008).

             On March 21, 2012, Wright filed another federal habeas

§   2254   petition,        claiming,      inter      alia,      that    North     Carolina

      1Although not evident from the record in this appeal, it
appears Wright was also convicted of robbery with a dangerous
weapon, larceny, and breaking and entering in North Carolina,
and, on February 4, 1997, he was sentenced to 40 years for the
robbery and 10 years for breaking and entering and larceny. See
Wright-Bey v. N. Carolina, 2:07-cv-14 (W.D.N.C. July 2, 2007),
ECF No. 1-3, at *17-24.



                                               3
lacked jurisdiction over him because he is a Moorish-American

National.         The   district    court      dismissed     the   petition    as

frivolous on August 21, 2012.                See Wright-El v. Jackson, No.

2:12-cv-6, 2012 WL 3614452, at *2 (W.D.N.C. Aug. 21, 2012).                   And

again, we dismissed his appeal and declined to issue a COA.                   See

Wright v. Jackson, 502 F. App’x 339 (4th Cir. 2013).

               Wright filed yet another federal habeas petition on

February 14, 2013, this time styled as a “28 U.S.C. § 2241”

petition, wherein he asked the court to release his obligations

under an “appearance bond.”             J.A. 149. 2         The district court

dismissed the petition for failure to obtain authorization to

file a second or successive application from this court.                      See

Wright v. Graham Cnty. Clerk of Court, No. 2:13-cv-9 (W.D.N.C.

March 25, 2013), ECF No. 3. 3

               Undeterred,   on   September    2,   2015,    Wright   filed   the

instant       motion.   He   attached    a    proposed     application   setting

forth the following allegations:


          2
          Citations to the “J.A.” refer to the Joint Appendix
filed by the parties in this matter.
          3
         It does not appear that Wright appealed this decision.
But he filed a separate complaint in the United States District
Court for the District of Columbia, alleging constitutional
violations on the part of North and South Carolina officials.
The district court construed the complaint as a habeas petition
and 42 U.S.C. § 1983 action and dismissed it on May 28, 2014.
See El v. North Carolina, No. 1:14-cv-908 (D.D.C. May 28, 2014),
ECF Nos. 3, 4.



                                        4
           (1) Wright contends he was sentenced under
           North   Carolina’s   Fair   Sentencing  Act
           (“FSA”), not the Structured Sentencing Act
           (“SSA”) in effect at the time of his
           sentencing. But he claims he is nonetheless
           being treated as an SSA inmate, and thus,
           “prison and parole authorities” have not
           been calculating his “gain time,” “merit[]
           time,” and “good time” correctly, and he is
           entitled to 34 1/2 years of credit.    J.A.
           11-12.

           (2) Wright “was told [he] can’t go to honor
           grade” status, and therefore become eligible
           for parole, “because of the [South Carolina]
           detainer.”   J.A. 13.   But Wright claims he
           cannot challenge his detainer until he is
           released on parole. In sum, Wright believes
           he should be treated as an FSA inmate,
           rather than an SSA inmate, because FSA
           inmates “were able to be paroled to wherever
           a detainer was pending . . . .” Id. at 14.

           (3) By applying the SSA to his term of
           imprisonment, rather than the FSA, the
           “prison system” has committed an “ex post
           facto” violation. J.A. 15.

           (4) The FSA requires that Petitioner’s
           parole status be reviewed every year, but it
           is currently being reviewed every three
           years.   He claims this treatment violates
           his due process and equal protection rights
           under the Constitution. 4

       4  Wright also claims that the parole board does not
“write . . . to tell [him] why they denied [him] parole,” J.A.
17, and he requests that his name be changed in the official
prison records to correspond with his Moorish-American identity.
We decline to address these claims because they are not properly
raised in a habeas petition. See Wilkinson v. Dotson, 544 U.S.
74, 82 (2005) (“Because [petitioners’] claim[s] would [not]
necessarily spell speedier release, neither lies at ‘the core of
habeas corpus’” (quoting Preiser v. Rodriguez, 411 U.S. 475, 489
(1973))); see also Pierre v. United States, 525 F.2d 933, 935
(5th Cir. 1976) (explaining a “suit seeking habeas corpus
(Continued)
                                5
Therefore,    Wright          does   not    challenge      the    underlying        state

convictions that landed him in jail in the first place.                        Rather,

he   challenges      only        administrative          rules,        decisions,    and

procedures applied to his sentence.                      We have typically found

such challenges to be contesting the “execution” of a sentence.

See, e.g., Fontanez v. O’Brien, 807 F.3d 84, 87 (4th Cir. 2015)

(finding a petitioner to be challenging the “execution of [his]

sentence”    where       he    “d[id]      not    seek   to     have    [the   original

sentencing] order set aside”); United States v. Miller, 871 F.2d

488, 490 (4th Cir. 1989) (per curiam) (finding that a “claim for

credit   against     a    sentence”        challenges     the    “execution     of   the

sentence rather than the sentence itself”).

                                            II.

                                     Legal Analysis

            To properly rule on Wright’s motion, we must decide

whether a convicted state prisoner challenging the execution of

his sentence is required to apply for authorization to file a

second or successive habeas application.                      If the answer is yes,

we then decide whether his habeas application is indeed second




relief” “cannot be utilized as a base for the review of a
refusal to grant collateral administrative relief or as a
springboard to adjudicate matters foreign to the question of the
legality of custody”).



                                             6
or successive, and if so, whether he has met the authorization

requirements.     These   questions     require   us   to   address   the

interplay among three federal statutes set forth in Title 28 of

the United States Code: § 2241, § 2254, and § 2244.

                                   A.

  Is Wright Required to Seek Authorization to File a Second or
                 Successive Habeas Application?

           By way of background:

       •   Section 2241 bestows upon district courts
           the power to grant habeas corpus relief to a
           “prisoner” who “is in custody in violation
           of the Constitution or laws or treaties of
           the United States.”    28 U.S.C. § 2241(a),
           (c)(3).

       •   Section 2254 mandates that district courts
           “entertain an application for a writ of
           habeas corpus in behalf of a person in
           custody pursuant to the judgment of a State
           court only on the ground that he is in
           custody in violation of the Constitution or
           laws or treaties of the United States.”  28
           U.S.C. § 2254(a) (emphasis supplied).

       •   Section   2244(b),   in  turn,    pertains  to
           “application[s]   under   section   2254”  and
           provides, “Before a second or successive
           application permitted by [section 2254] is
           filed in the district court, the applicant
           shall move in the appropriate court of
           appeals   for   an   order   authorizing   the
           district court to consider the application.”
           28 U.S.C. §§ 2244(b)(2), (b)(3)(A).

Wright contends that his claims “do[] not arise under [section]

2254,” but rather, “are properly brought under [section] 2241.”

Movant’s Br. 1-2.    Therefore, he contends that his petition is


                                   7
not     subject          to     the       second-or-successive           authorization

requirement in § 2244(b)(3).

              Almost every circuit has addressed some version of the

broader      question     at    play   here       --   that   is,    whether   convicted

state     prisoners’          petitions     challenging       the     execution   of     a

sentence are to be governed by § 2241 or § 2254.                          The majority

view    is    that   §    2241     habeas     petitions       from    convicted   state

prisoners challenging the execution of a sentence are governed

by § 2254.      See, e.g., González-Fuentes v. Molina, 607 F.3d 864,

875-76 n.9 (1st Cir. 2010); Greene v. Tenn. Dep’t of Corr., 265

F.3d 369, 371 (6th Cir. 2001); White v. Lambert, 370 F.3d 1002,

1007 (9th Cir. 2004), overruled on other grounds by Hayward v.

Marshall, 603 F.3d 546 (9th Cir. 2010); Cook v. N.Y. State Div.

of Parole, 321 F.3d 274, 278 (2d Cir. 2003); Medberry v. Crosby,

351 F.3d 1049, 1062 (11th Cir. 2003); Coady v. Vaughn, 251 F.3d

480, 485 (3d Cir. 2001); Crouch v. Norris, 251 F.3d 720, 723

(8th Cir. 2001); Walker v. O’Brien, 216 F.3d 626, 633 (7th Cir.

2000); Malchi v. Thaler, 211 F.3d 953, 956 (5th Cir. 2000).                            The

minority view is that such challenges arise under § 2241.                              See

Hamm v. Saffle, 300 F.3d 1213, 1216 (10th Cir. 2002).

              However, even though the Tenth Circuit has held that

challenges to the execution of a sentence arise under § 2241, it

does not necessarily follow that § 2244(b)(3) is inapplicable to

those challenges.              See Tyree v. Boone, 30 F. App’x 826, 827

                                              8
(10th Cir. 2002) (“[Section] 2241 may not be used to evade the

requirements of § 2254.”) (citing Greenawalt v. Stewart, 105

F.3d 1287, 1287 (9th Cir. 1997) (holding that § 2241 could not

be used to circumvent the limitation on second or successive

§ 2254 petitions)).

            Indeed,    the      Tenth    Circuit         has    held     that     §    2241

petitions filed by state prisoners are still subject to many of

the same restrictions on § 2254 petitions.                           For example, that

court has held that petitions from convicted state prisoners

challenging the execution of their sentences are subject to the

one-year statute of limitations contained in § 2244(d)(1).                             See

Dulworth    v.   Evans,    442    F.3d   1265,      1267-68          (10th   Cir.     2006)

(petition challenging the calculation of “misconduct points” and

“escape points” issued by Oklahoma jail officials); see also

Dunn   v.   Workman,      172    F.   App’x       238,    240    (10th       Cir.     2006)

(petition challenging the technical method by which officials

scheduled concurrent sentences).                  And it has also recognized

that a state prisoner bringing a § 2241 petition must seek a COA

pursuant to 28 U.S.C. § 2253(c)(1) in order to appeal the denial

of that petition.         See Montez v. McKinna, 208 F.3d 862, 866,

868-69 (10th Cir. 2000).

            With   this      backdrop        in    mind,        we     conclude       that,

regardless of how they are styled, federal habeas petitions of

prisoners who are “in custody pursuant to the judgment of a

                                         9
State court” should be treated as “applications under section

2254” for purposes of § 2244(b), even if they challenge the

execution of a state sentence. 5          Therefore, those petitions are

subject    to   the   second-or-successive    authorization       requirement

set forth in § 2244(b)(3).         In reaching this decision, we are

persuaded by the plain language of the statutes and the context

and purpose of the Antiterrorism and Effective Death Penalty Act

(“AEDPA”).

                                     1.

                              Plain Language

             “As with any question of statutory interpretation, our

analysis     begins   with   the   plain    language   of   the    statute.”

Jimenez v. Quarterman, 555 U.S. 113, 118 (2009).




     5 Heretofore, we have sent mixed messages on this issue
without squarely addressing it. In two published decisions, we
entertained petitions from convicted state prisoners challenging
the execution of their sentences under § 2254, but we did not
explain whether doing so was appropriate. See Waddell v. Dep’t
of Corr., 680 F.3d 384, 386 & n.1 (4th Cir. 2012) (exclusion of
good time credits); Wade v. Robinson, 327 F.3d 328, 331 (4th
Cir. 2003) (denial of parole).       We have done the same in
unpublished decisions.   See Royster v. Polk, 299 F. App’x 250,
251 (4th Cir. 2008) (per curiam) (loss of good-time credits); In
re Moody, 105 F. App’x 458, 465 (4th Cir. 2004) (per curiam)
(parole eligibility).   But see Gray v. Lee, 608 F. App’x 172,
173 n.* (4th Cir. 2015) (construing a petition from state
prisoner attacking the execution of his sentence as a § 2241
petition (citing In re Vial, 115 F.3d 1192, 1194 n.5 (4th Cir.
1997) (discussing federal prisoner)).    With this opinion, we
clear up any confusion on this issue.



                                     10
                                             a.

            A “commonplace of statutory construction [is] that the

specific governs the general.”                 United States ex rel. Oberg v.

Pa. Higher Educ. Assistance Agency, 745 F.3d 131, 138 (4th Cir.

2014) (quoting Morales v. Trans World Airlines, Inc., 504 U.S.

374, 384 (1992)); see also Coady, 251 F.3d at 484; Medberry, 351

F.3d at 1060.          Along these lines, “a general provision should

not   be   applied      ‘when       doing    so   would     undermine    limitations

created by a more specific provision.’” Coady, 251 F.3d at 484

(quoting Varity v. Howe, 516 U.S. 489, 511 (1996)).

            This    canon     is     directly     applicable    to    the   interplay

between    §    2254    and     §    2241.        Section    2241(c)(3)     generally

provides that the “writ of habeas corpus shall not extend to a

prisoner unless . . . [h]e is in custody in violation of the

Constitution or laws or treaties of the United States.”                           28

U.S.C. § 2241(c)(3) (emphases supplied).                    Section 2254 has more

specific       language:      a     federal       court     “shall    entertain   an

application for a writ of habeas corpus in behalf of a person in

custody pursuant to the judgment of a State court only on the

ground that he is in custody in violation of the Constitution or

laws or treaties of the United States.”                   Id. § 2254(a) (emphasis

supplied).

            Here, both statutes “authorize [Wright]’s challenge to

the legality of his continued state custody.”                        Coady, 251 F.3d

                                             11
at 484.     Wright alleges he is a “prisoner . . . in custody in

violation of the Constitution or laws or treaties of the United

States,” 28 U.S.C. § 2241(c)(3), but he is also “a person in

custody    pursuant       to   the    judgment      of   a   State    court,”     id.

§ 2254(a). 6    According to the plain language of the statutes,

then, Wright is technically covered by both provisions.

            However,      we   must    be     cognizant      of   §   2254’s    more

specific language.         Section 2254, by its terms, “applies to a

subset of those to whom § 2241(c)(3) applies -- it applies to ‘a

person in custody pursuant to the judgment of a State court’ who

is   ‘in   custody   in    violation     of   the    Constitution     or   laws   or

treaties of the United States.’”                 Medberry, 351 F.3d at 1059

(quoting 28 U.S.C. § 2254(a)) (emphasis in original).                      We find

support for this notion from the Supreme Court. In Felker v.

Turpin, the Court determined, inter alia, that the enactment of

AEDPA did not repeal the Court’s authority to entertain original

      6There is no dispute that Wright is “in custody pursuant to
the judgment of a State court.” See J.A. 182-83 (North Carolina
state court judgments); Wade, 327 F.3d at 331 (rejecting
argument that prisoner was “in custody” pursuant to an order of
the state parole board (rather than a judgment of a state
court), explaining, “Most immediately Wade does find himself, in
common parlance, in custody by virtue of the parole board’s
decision to revoke his parole. But he still is, and remains, in
custody pursuant to his 1994 conviction and sentence.”).       In
addition, Wright alleges he is being held “in violation of the
Constitution or [federal] law”; he claims that the prison’s
treatment of him as an SSA inmate constitutes ex post facto, due
process, and equal protection violations.



                                         12
habeas petitions filed pursuant to § 2241 and § 2254 at the

Supreme Court level.          See 518 U.S. 651, 660-62 (1996).                        In its

analysis,    the     Court     recognized            that    AEDPA       “impos[ed]      new

requirements for the granting of relief to state prisoners” and

further    noted    that     the    Supreme      Court’s       “authority        to    grant

habeas relief to state prisoners is limited by § 2254, which

specifies the conditions under which such relief may be granted

to ‘a person in custody pursuant to the judgment of a State

court.’”     Id. at 662 (quoting 28 U.S.C. § 2254(a)) (emphasis

supplied).     And that “authority to grant habeas relief” flows

from § 2241.       Id. at 662; see id. at 658.

            Wright contends, however, that “Felker’s relevance is

highly    circumscribed”       because         the    Court    “was      never     squarely

presented with the issue presented in this case,” and it “was

chiefly interested in AEDPA’s effect on its own authority” to

entertain    original      habeas        petitions.           Movant’s      Rep.      Br.    6

(internal    quotation     marks         omitted).          This   may    be.      But      the

Court’s recognition of § 2254 as a “limit[ing]” provision that

“specifie[s] the conditions under which” § 2241 habeas relief

may be granted to convicted state prisoners is key here, as “a

specific    statute    will        not    be   controlled          or    nullified     by    a

general one.”        Radzanower v. Touche Ross & Co., 426 U.S. 148,

153 (1976); cf. United States v. Grant, 715 F.3d 552, 558 (4th

Cir. 2013) (“[A] statute [that] limits a thing to be done in a

                                            13
particular     mode[]   includes      the    negative   of   any    other   mode.”

(quoting Botany Worsted Mills v. United States, 278 U.S. 282,

289 (1929))).

             We readily conclude, then, that § 2254 “is more in the

nature of a limitation on authority than a grant of authority.”

Medberry, 351 F.3d at 1059.             Allowing Wright to proceed under

§    2241   alone,    and   ignoring    §    2254,   would   “undermine      [the]

limitations created by” § 2254, Varity, 516 U.S. at 511, and “we

do   not    believe   Congress    intended     to    undermine     [a]   carefully

drawn statute” like section 2254 “through a general [provision]”

like section 2241, Morales, 504 U.S. at 385 (internal quotation

marks omitted); cf. Grant, 715 F.3d at 558 (“We are extremely

skeptical that Congress intended that granting district courts

the general authority to modify probation provisions would allow

courts to bypass the much more specific scheme Congress created

concerning     modification      of   restitution,      essentially      rendering

the scheme a nullity in a wide range of cases.”).

                                        b.

             Moreover, in our analysis of the plain language, we

must also “read the words in their context and with a view to

their place in the overall statutory scheme.”                 King v. Burwell,

135 S. Ct. 2480, 2489 (2015) (internal quotation marks omitted).

Adopting Wright’s argument would require us to read § 2241 in



                                        14
isolation, ignoring its context within Title 28 and its effect

on other AEDPA provisions.

             Most    importantly,        it     is   well-settled    that    “courts

should disfavor interpretations of statutes that render language

superfluous.”        Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253

(1992).      Reading § 2254 as anything but a limitation on § 2241’s

authority -- in other words, allowing state prisoners to proceed

under     one    statute     or    the    other      --    would   render    §   2254

“superfluous” and “effectively . . . meaningless.”                          Medberry,

351   F.3d      at   1060.        For    example,     if    we   embraced   Wright’s

argument, “a state prisoner could simply opt out of [§ 2254’s]

operation by choosing a different label for his petition,” just

as Wright seeks to do in this case.                        Id. at 1061; see also

Thomas v. Crosby, 371 F.3d 782, 786 (11th Cir. 2004) (“If § 2254

were not a restriction on § 2241’s authority . . . then § 2254

. . . would be a complete dead letter, because no state prisoner

would choose to run the gauntlet of § 2254 restrictions when he

could avoid those limitations simply by writing ‘§ 2241’ on his

petition . . . .” (quoting Medberry, 351 F.3d at 1060-61)).

             Wright attempts to combat this reality by suggesting

that § 2254 would retain relevancy if convicted state prisoners

challenging only the execution of a sentence, rather than the

underlying conviction or sentence, could proceed under § 2241.

See Movant’s Rep. Br. 18.               At first blush, this argument seems

                                           15
to    be    a    good    one,    as   we     have    read   §   2254’s     sister   statute

applying to federal prisoners, 28 U.S.C. § 2255, the same way.

See    In       re    Vial,   115     F.3d    1192,      1194     n.5   (4th   Cir.   1997)

(“[A]ttacks on the execution of a sentence are properly raised

in a § 2241 petition.”).                   But upon further examination of the

comparative language of § 2254 and § 2255, this argument loses

steam.          Section 2255(a) only pertains to situations in which a

prisoner “claim[s] the right to be released” on the ground that

“the sentence was imposed in violation of the Constitution or

laws       of   the     United   States.”           28   U.S.C.    §    2255(a)   (emphasis

supplied).            The plain language of § 2255 does not allow for

challenges to the manner in which one’s sentence is executed.

See Fontanez, 807 F.3d at 86 (“As a general matter, a federal

prisoner must challenge the execution of a sentence under 28

U.S.C. § 2241, and the sentence itself under 28 U.S.C. § 2255.”

(emphasis supplied)); see also United States v. Addonizio, 442

U.S. 178, 187 (1979) (explaining that § 2255 is not the proper

vehicle for a federal prisoner challenging a “change in Parole

Commission policies . . . [that] affected the way in which the

court’s judgment and sentence would be performed but . . . did

not affect the lawfulness of the judgment itself -- then or

now”).          The language of § 2254, in contrast, “is considerably

broader.”            Walker, 216 F.3d at 633.             It applies to any petition

filed by a prisoner “in custody pursuant to the judgment of a

                                               16
State court,” 28 U.S.C. § 2254(a); therefore, “[t]he focus is on

the fact of custody, not necessarily on flaws in the underlying

judgment or sentence.”       Walker, 216 F.3d at 633.

             Finally, Wright is concerned that if AEDPA “operated

to restrict an inmate’s access to the writ to seek relief under

§ 2254 only, that would be, in essence, a repeal of § 2241 for

state prisoners.”        Movant’s Br. 25.            But § 2241 sweeps more

broadly than Wright perceives.            Section 2241 is still “available

for   challenges   by    a   state      prisoner     who    is    not    in   custody

pursuant to a state court judgment.”                White, 370 F.3d at 1006.

For example, prisoners “in state custody for some other reason,

such as pre-conviction custody, custody awaiting extradition, or

other forms of custody that are possible without a conviction”

are able to take advantage of § 2241 relief.                        Id. (internal

quotation marks omitted); see, e.g., McNeely v. Blanas, 336 F.3d

822, 824 n.1 (9th Cir. 2003) (allowing a pre-trial detainee to

proceed under § 2241).

             Moreover, as explained above, Congress merely limited

--    not   repealed    --   §   2241    via   §    2254(a).           Placing   such

reasonable     limitations       on   habeas       relief    is    a    permissible

exercise of congressional authority.                 See Tyler v. Cain, 533

U.S. 656, 661 (2001) (recognizing “AEDPA greatly restricts the

power of federal courts to award relief to state prisoners who

file second or successive habeas corpus applications”); In re

                                         17
Hill,   715    F.3d      284,   295    (11th    Cir.    2013)   (“When    it    enacted

AEDPA, Congress sought to bolster or add to the then-existing

limitations on judicial power to grant habeas relief.”); Evans

v. Thompson, 518 F.3d 1, 10 (1st Cir. 2008) (“There is . . .

nothing inherently unconstitutional about Congress restricting

the   scope    of   relief      available       from   lower    federal    courts    on

collateral review of state criminal convictions.”).                       Therefore,

Wright’s repeal concerns are of no moment.

                                           2.

                                 Purpose of AEDPA

              Our   interpretation         of    the    statutory     language      “is

consistent with the original purposes” of AEDPA.                      Triton Marine

Fuels Ltd., S.A. v. M/V PACIFIC CHUKOTKA, 575 F.3d 409, 417 (4th

Cir. 2009).

              One   of    the   main     purposes      of   AEDPA   was   “to   permit

delayed or second petitions only in fairly narrow and explicitly

defined circumstances.”               David v. Hall, 318 F.3d 343, 346 (1st

Cir. 2003); see also Bucci v. United States, 809 F.3d 23, 27

(1st Cir. 2015) (The “clear intent of Congress” in passing AEDPA

is “that the pre-clearance process be streamlined.”); Triestman

v. United States, 124 F.3d 361, 378 (2d Cir. 1997) (By enacting

AEDPA, Congress intended “to streamline collateral review and to

discourage repetitive and piecemeal litigation.”).



                                           18
               But     Wright’s      assertion          --   that    simply     because     he

chose    to    fill    out    his    claims      on     a    form   labeled     “28     U.S.C.

§    2241,”    he     should     reap      the     benefits         of    §   2241’s     broad

construction and subvert AEDPA’s restrictions -- would defeat

this     purpose.         Such      an     interpretation           would      allow    state

prisoners      to     sidestep      the    “statutory         gatekeeping       mechanisms”

present in § 2244 and § 2254, Walker, 216 F.3d at 628, thereby

“thwart[ing]          Congressional           intent”          to        “restrict[]       the

availability of second and successive petitions through Section

2244(b),” Coady, 251 F.3d at 485, 484.                         We cannot embrace such

an interpretation.

                                              3.

                                          Conclusion

              According to the plain language of the statutes at

issue and the purpose and context of AEDPA, Wright’s petition,

although styled as a § 2241 petition, is governed by § 2254, and

as   such,     should    be    treated      as     an    “application         under    section

2254.”        28 U.S.C. § 2244(b)(2).                   Therefore, when a prisoner

being held “pursuant to the judgment of a State court” files a

habeas petition claiming the execution of his sentence is in

violation of the Constitution, laws, or treaties of the United

States, the more specific § 2254 “and all associated statutory

requirements” shall apply, regardless of the statutory label the

prisoner chooses to give his petition.                        Walker, 216 F.3d at 633

                                              19
(citing Felker, 518 U.S. at 662).                   Thus, Wright must “move in

the appropriate court of appeals for an order authorizing the

district     court     to   consider          the    [second     or       successive]

application.”       28 U.S.C. § 2244(b)(3)(A).

                                         B.

                      Should We Grant Authorization?

             That brings us to section 2244, which provides, “A

claim   presented      in   a    second       or    successive       habeas   corpus

application under section 2254 that was not presented in a prior

application shall be dismissed,” unless:

             (A) the applicant shows that the claim
             relies on a new rule of constitutional law,
             made retroactive to cases on collateral
             review by the Supreme Court, that was
             previously unavailable; or

             (B)(i) the factual predicate for the claim
             could not have been discovered previously
             through the exercise of due diligence; and

             (ii) the facts underlying the claim, if
             proven and viewed in light of the evidence
             as a whole, would be sufficient to establish
             by clear and convincing evidence that, but
             for   constitutional  error,   no reasonable
             factfinder would have found the applicant
             guilty of the underlying offense.

28 U.S.C. § 2244(b)(2)(A), (B)(i) & (ii) (emphasis supplied).

             Wright does not contend that he qualifies for either

of these exceptions.        Instead, he claims § 2244(b)(2) does not

apply   to   his    petition     even   if    the    petition    is    governed   by

§   2254.     His    petition,    he    argues,      should    not   be   considered

                                         20
“second    or    successive”          at    all.      Wright    maintains       that     his

petition is not “second or successive” because the claims in his

proposed     petition         “were    not    previously       brought     in    a   prior

petition”; that is, “he has never filed a petition attacking the

execution    of    his    sentence.”           Movant’s      Br.   31,    33    (emphasis

supplied).

            The Supreme Court has held that the phrase “second or

successive” “must be interpreted with respect to the judgment

challenged.”       Magwood v. Patterson, 561 U.S. 320, 333 (2010).

But   Magwood     specifically             declined     to   extend      its    “judgment

challenged” rule to petitions challenging the execution of a

sentence.       See id. at 338 n.12 (“We address only an application

challenging a new state-court judgment for the first time,” not

“habeas petitions challenging the denial of good-time credits or

parole.”).         We     thus        rely    on      pre-AEDPA    abuse-of-the-writ

principles and conclude that Wright’s application is “second or

successive” because it raises claims that could have been raised

in prior petitions.           28 U.S.C. § 2244(b)(2).

                                              1.

                                Second or Successive

            “Although Congress did not define the phrase ‘second

or successive,’ as used to modify ‘habeas corpus application

under section 2254,’ it is well settled that the phrase does not

simply    ‘refe[r]       to    all    §    2254    applications     filed       second    or

                                              21
successively in time.’”        Magwood, 561 U.S. at 331-32 (alteration

in original) (citation omitted) (quoting Panetti v. Quarterman,

551 U.S. 930, 944 (2007)); see also Panetti, 551 U.S. at 947

(creating an “exceptio[n]” to § 2244(b) for a second application

raising a claim that would have been unripe had the petitioner

presented it in his first application); Stewart v. Martinez–

Villareal,     523     U.S.   637,   643   (1998)   (treating     a   second

application as part of a first application where it was premised

on a newly ripened claim that had been dismissed from the first

application “as premature”); Slack v. McDaniel, 529 U.S. 473,

478 (2000) (declining to apply § 2244(b) to a second application

where the district court dismissed the first application for

lack of exhaustion).

            Interpreting the phrase “second or successive” in the

context at hand requires us to apply pre-AEDPA abuse-of-the-writ

principles.     See Crouch, 251 F.3d at 723 (collecting cases); see

also Stewart, 523 U.S. at 643-45 (looking to pre-AEDPA law to

determine whether claims were barred by § 2244(b)); Panetti, 551

U.S.   at     943-44    (explaining    that   the   phrase      “second   or

successive” is not “self-defining” and “takes its full meaning

from [the Court’s] case law, including decisions predating the

enactment of [AEDPA]”).         The Supreme Court has held that new

claims raised in subsequent habeas petitions were “abusive” if

those claims were available to the petitioner at the time of a

                                      22
prior petition’s filing.                 See, e.g., McCleskey v. Zant, 499 U.S.

467, 489 (1991) (“Our recent decisions confirm that a petitioner

can abuse the writ by raising a claim in a subsequent petition

that he could have raised in his first, regardless of whether

the   failure        to    raise    it     earlier      stemmed      from    a    deliberate

choice.”) This principle “is not confined to instances where

litigants       deliberately            abandon     claims;    it     also       applies     to

instances where litigants, through inexcusable neglect, fail to

raise available claims.”                  Noble v. Barnett, 24 F.3d 582, 585

(4th Cir. 1994) (citing McCleskey, 499 U.S. at 489-90).

             The claims raised in Wright’s proposed petition were

clearly available to him before he filed prior applications.

His first three claims are based on the argument that he should

be treated as a Fair Sentencing Act (“FSA”) inmate, rather than

a   Structured       Sentencing         Act   (“SSA”)      inmate,     for       purposes    of

credit,    parole         determination,          and   honor-grade       classification.

But the SSA became effective October 1, 1994, two years before

Wright    was    sentenced         in    1996.       See   State     v.     Whitehead,      722

S.E.2d 492, 494 (N.C. 2012) (“The General Assembly enacted the

[SSA] to supersede the FSA for offenses committed on or after

the SSA’s effective date, 1 October 1994.” (emphasis omitted));

cf.   Wade      v.    Robinson,         327   F.3d      328,   333    (4th       Cir.   2003)

(determining, for statute of limitations purposes, “the date on

which the factual predicate of [petitioner’s] claim could have

                                              23
been discovered through the exercise of due diligence” was the

date petitioner “could have discovered” the factual predicate

“through public sources”).              Therefore, Wright has been able to

raise his FSA-related claims for the entirety of his term of

incarceration.

             As   to   his    claim     that     his     parole      should   have       been

reviewed more frequently, Wright was informed on May 20, 2009,

that   his   next      review    would      occur      in    2012,    instead       of    the

following     year.       See        J.A.   25    (parole        determination       dated

5/20/09”:    “Your     case     is    scheduled     to      be   reviewed     for   parole

purposes again on or about 5/18/2012.”).                     Thus, his challenge to

this prolonged review period could have been raised in his March

2012 or February 2013 petitions.                  To the extent Wright argues

that his last parole denial was in 2015, and “he could not have

raised any claims arising out of the denial of parole in a past

petition,” Movant’s Rep. Br. 28, Wright’s proposed petition does

not specifically challenge the 2015 parole determination, aside

from the fact that it inevitably occurred as part of a three-

year review pattern.            Thus, he “knew of all the facts necessary

to raise his parole claim before he filed his [prior] federal

petition.”        Benchoff v. Colleran, 404 F.3d 812, 818 (3d Cir.

2005) (internal        quotation       marks     omitted)        (alteration    omitted)

(deeming petition challenging parole denials to be “second or



                                            24
successive,”      even     though     third     parole    denial       occurred   after

filing of previous habeas application).

             Therefore,         based      on     pre-AEDPA       abuse-of-the-writ

principles,       Wright’s      proposed      petition    is   deemed      “second     or

successive.”

                                           2.

                         Requirements of § 2244(b)(2)

             Wright has not shown that his claims rely “on a new

rule of constitutional law,” or that the “factual predicate for

[his] claim[s] could not have been discovered previously through

the   exercise     of    due    diligence.”       28     U.S.C.    §   2244(b)(2)(A),

(B)(i).      Indeed, he has not even attempted to do so.                             As a

result, he does not meet the requirements for authorization to

file a second or successive application.

                                         III.

             Wright was required to move for authorization to file

a   second   or    successive        application    for     habeas      relief.       His

petition     is   second       or   successive,    and    he   does     not   meet    the

criteria for authorization.             Therefore, his motion is denied.

                                                                        MOTION DENIED




                                           25